Title: To John Adams from William Cranch, 27 September 1819
From: Cranch, William
To: Adams, John


				
					Dear Sir,
					Alexandria Septr. 27th. 1819.
				
				I intend that this shall be handed to you by my daughter Nancy, who accompanies her sister Mary; in a visit to our friends in New England. These my children are almost what I could wish them to be. I rejoice that they will have an opportunity of seeing you whose character they have been taught to revere. I had hoped that they might have become acquainted with her who was so deservedly dear to you, to me, & to all her friends; but they are intimate with her character, and will humbly endeavour to imbibe her virtues.I hope you will not consider this letter as imposing any obligation on your part to reply to it, as I am sufficiently gratified in being permitted to assure you of my unabated affection reverence and gratitude.
				
				
					W. Cranch.
				
				
			